Citation Nr: 0718294	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  02-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to January 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the 
Board in November 2003 and June 2006, when it was remanded 
for further development.  In April 2007, a videoconference 
hearing was held before the undersigned.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  The veteran is not shown to have been exposed to a 
verified stressor event in service; when PTSD has been 
diagnosed, it was diagnosed based on unverified non-combat 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in January 2001 
and (post Board remand) in April 2004 (including to submit 
any evidence in his possession pertaining to his claim).  He 
was given ample time to respond; and the claim was 
subsequently readjudicated.  See October 2006 Supplemental 
Statement of the Case.  While the veteran did not receive 
timely notice regarding the rating of PTSD or effective dates 
of award (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), this decision denies service connection; 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  Hence, he is not 
prejudiced by the timing of such notice.  Finally, it is not 
alleged that notice in this case was less than adequate. 

The veteran's service medical and personnel records are 
associated with the claims file, as are VA treatment records.  
He was specifically advised that he needed to submit specific 
details regarding his alleged stressor events including dates 
and names, his role in any incidents, etc.  He has not 
identified any pertinent records that remain outstanding.  As 
per the November 2003 Board remand, he was afforded a VA 
psychiatric examination.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

B.		Factual Background

The veteran's service personnel records show that during his 
tour in Vietnam from March 1970 to January 1971 his military 
occupational specialty (MOS) was cook and cook's helper.  
There is no indication that he served in combat.  Service 
medical records do not show any complaints, symptoms, 
diagnosis, or treatment pertaining to a psychiatric disorder.  
On service separation examination, psychiatric clinical 
evaluation was normal.

VA treatment records from October to November 1998 do not 
show a diagnosis of PTSD; however, the veteran was seen for 
nightmares and intrusive thoughts about past events and 
guilty feelings.

In a January 2000 statement, the veteran reported that he was 
assigned to the 544th replacement company.  He stated that 
although his MOS was cook, he was assigned various duties 
during his tour in Vietnam.  He said that two separate 
experiences bothered him.  One was when he had to jump from a 
helicopter in August 1970, because it came under enemy fire.  
He stated upon landing on the ground, he was attacked and 
kicked by the enemy until he lost consciousness.  The other 
incident allegedly occurred in November 1970, when he was 
involved in an ambush that resulted in men, women and 
children being wounded or killed.  He reported that the 
stench of death was still in his mind.  He stated that a 
little boy died in his arms.

VA treatment records include a March 2002 psychological 
intake evaluation at which time the veteran reported that his 
duties were as a clerk except when someone was killed or 
wounded then he would be in the role of an infantryman.  He 
recalled the little boy who died in his arms, as well as the 
helicopter incident.  Examination revealed that he was alert 
and oriented in all spheres; there was no suicidal or 
homicidal ideation; no auditory or visual hallucinations or 
delusions; his speech was of normal rate and flow.  The 
examiner noted that the veteran's account of the helicopter 
incident was vague and he seemed to get confused when pressed 
for details.  Axis I diagnoses were generalized anxiety 
disorder and depression not otherwise specified by history.

In an August 2004 statement, the veteran stated that he had 
not received any treatment for PTSD since January 2000.  He 
also reported that he could not provide more specific 
information regarding the helicopter incident or the ambush 
attack because he was mobilized to various locations 
throughout Vietnam and did not know where he was.  He stated 
that he was awarded the United States Army Commendation 
Medal.

On April 2005 VA psychiatric evaluation, the veteran reported 
that upon his return to the United States from his tour in 
Vietnam, he slept underneath the bed for three to four 
months.  He stated that at that time he was having nightly 
nightmares, however the nightmares have now been reduced to 
three to four times per month.  He reported he had flashbacks 
whenever he saw a young child who reminded him of the 
Vietnamese child who died in his arms.  He described 
hyperalertness, relating that whenever he went to a 
restaurant he would sit in a corner where he could watch 
everything going on.  He also reported avoidance behavior; he 
did not watch war movies, or read about the war in Iraq 
because it brought back memories of his combat service.  He 
reported that although his MOS was cook, he was often sent to 
be a temporary replacement for wounded or killed soldiers.  
He reported that he was involved in at least 20 firefights.  
He again reported the two main stressors (the helicopter 
incident; and the ambush resulting in a little boy dying in 
his arms).

Mental status examination revealed that he was oriented in 
all spheres.  His speech was clear and well modulated.  His 
affect was normal in range and appropriate to his thought 
content.  His mood was essentially euthymic.  There were no 
hallucinations, delusions, and illusions, suicidal or 
homicidal ideation.  He described ruminations about his time 
in Vietnam as well as nightmares and flashbacks.  Axis I 
diagnoses were PTSD manifested by flashbacks, nightmares, 
avoidant behavior, increased startle and hypervigilance, 
mild; anxiety disorder, by history; depressive disorder, by 
history.  The examiner opined that the veteran appeared to 
meet the DSM-IV criteria for PTSD as he clearly had two 
identified stressor events in which his own life was 
threatened and a second in which he felt extreme guilt and 
horror at what happened.

During the April 2007 videoconference hearing, the veteran 
testified that he received the Army Commendation Medal 
because of his involvement in combat.  He stated that he has 
not received ongoing treatment nor is he taking any 
medication for PTSD.  He was not seen for PTSD upon discharge 
from active duty.  As to providing specific details regarding 
his stressor, the veteran testified [page 10] that he was 
taken from the 544th replacement company to different 
locations and he was unable to say where he was or what unit 
he was with.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible evidence that a stressor event in 
service actually occurred.  38 C.F.R. § 3.304(f).  And since 
it is not shown that the veteran engaged in combat, there 
must be corroborative supporting evidence of an alleged 
stressor event in service.  See Cohen, 10 Vet. App. at 128.

The veteran has reported various stressor events, including 
his helicopter coming under attack, having to jump out, and 
being beaten to unconsciousness by the enemy.  He also 
reported being involved in an ambush that resulted in men, 
women and children being wounded and killed, and being 
involved in at least 20 firefights.  Events involving 
injuries of American soldiers, damaged or destroyed aircraft, 
and firefights are verifiable events (if they occurred).  The 
RO made repeated requests to the veteran for detailed 
information about his alleged stressors that would allow for 
verification.  He has not provided such details.  The 
information he has provided is simply too vague to permit 
verification, and the record does not otherwise contain 
corroborative evidence.  His accounts are inconsistent with 
the available records, and are not credible.  

The diagnosis of PTSD in the record is based on the veteran's 
self-reported history of stressor events that have not been 
confirmed.  As noted above, this history is not considered 
credible.  The veteran's own statements and contentions that 
he has PTSD due to traumatic events in service are not 
competent evidence.  As a layperson, he lacks the requisite 
training to provide a competent opinion regarding medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Without corroborative supporting evidence of an alleged 
stressor event in service, and with no diagnosis of PTSD 
based on a confirmed stressor event, the regulatory criteria 
for establishing entitlement to service connection for PTSD 
are not met.  The preponderance of the evidence is against 
this claim and it must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


